Title: From George Washington to John Jay, 23 August 1779
From: Washington, George
To: Jay, John


        
          Sir,
          Head Quarters West Point August 23d 1779
        
        I have the honor to inclose your Excellency Major Lee’s report of the surprise & capture of the Garrison of Powles Hook. The Major displayed a remarkable degree of prudence address enterprise and bravery upon this occasion—which does the highest honor to himself and to all the officers and men under his command. The situation of the Post rendered the attempt critical and the success brilliant: It was made in consequence of information that the garrison was in a state of negligent security, which the event has justified.
        I am much indebted to Major Genl Lord Stirling for the judicious measures he took to forward the enterprise, and to secure the retreat of the party.
        
        Lieut. McCalester who will have the honor of delivering these dispatches, will present Congress with the standard of the garrison which fell into his possession during the attack. Major Lee speaks of this Gentlemans conduct in the handsomest terms. I have the honor to be With perfect respect and esteem Your Excellency’s Most Obet servant
        
          Go: Washington
        
        
          P.s. The report not having been received till this day prevented a speedier transmission. Major Lee mentions twenty men lost on our side—Capt. Rudulph informs that since the report was concluded several of the missing had returned which will lessen the supposed loss near one half.
        
      